DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-11 and 13-15 directed to a restricted invention non-elected without traverse.  Accordingly, claims 10-11 and 13-15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Peter Sleman on 3/22/21.

Claims 1, 3-4, 6, 9, 16-20, and 22 have been amended as follows: 
1. (currently amended) A method for predicting abnormal eye convergence in a human or animal subject, the method comprising: 
using an eye tracker having a camera to track pupil positions of a first eye and a second eye of the subject to generate eye tracking data for the subject as the subject watches a video, the eye tracking data including a plurality of data points for each of the first eye and the second eye; 
the pupil positions of the first eye and the second eye of the subject for each of the plurality of data points based on time elapsed since a start of the video; 
calculating one or more metrics based on the eye tracking data, the one or more metrics comprising at least conjugacy metrics of both eyes of the subject; 
determining a logistic regression model based on the one or more metrics; and 
using at least the logistic regression model to compare movement of the first eye to the second eye and  predict whether the subject has abnormal eye convergence.

3. (previously presented) The method as in claim 1, wherein generating the eye tracking data comprises: analyzing  tracked eye movement; and comparing the tracked eye movement to a normal or mean eye movement.

4. (previously presented) The method as in claim 3, wherein generating the eye tracking data further comprises, after the comparing of the tracked eye movement, calculating a standard deviation or p value for the tracked eye movement as compared to the normal or mean eye movement.

6. (previously presented) The method as in claim 3, wherein the comparing of the tracked eye movement comprises comparing eye movement of said both eyes of the subject to eye movement of one or both eyes of one or more other subjects or controls.

9. (previously presented) The method as in claim 1, wherein  eye movement is tracked for at least 40 seconds.

16. (currently amended) A system for predicting abnormal eye convergence in a human or animal subject, the system comprising: 
an eye tracking camera configured to track eye movement of the subject while the subject watches a video; and 
a processor coupled with the eye tracker having a camera and containing program instructions that, when executed, cause the processor to: 
process the tracked eye movement to generate eye tracking data for a first eye and a second eye, the eye tracking data including a plurality of data points for each of the first eye and the second eye; 
temporally calibrate the eye tracker by independently predicting pupil positions of the first eye and the second eye for each of the plurality of data points based on time elapsed since a start of the video; 
calculate one or more metrics based on the eye tracking data, the one or more metrics comprising at least conjugacy metrics of both eyes of the subject; 
determine a logistic regression model based on the at least one or more metrics; and 
use at least the logistic regression model to compare movement of the first eye to the second eye and predict whether the subject has abnormal eye convergence.


receiving, via an eye tracker having a camera, eye movement data pertaining to pupil positions of both eyes of the subject while watching a video, the eye tracking data including a plurality of data points for said both eyes; 
temporally calibrating the eye tracker by independently predicting the pupil positions of said both eyes of the subject for each of the plurality of data points based on time elapsed since a start of the video; 
analyzing the eye movement data of said both eyes of the subject to determine one or more metrics, the one or more metrics comprising at least conjugacy metrics of said both eyes of the subject; 
determining a logistic regression model based on the one or more metrics; and 
using at least the logistic regression model to compare movement of the first eye to the second eye and predict whether the subject has abnormal eye convergence.
	
18 (currently amended) A computer-readable medium as in claim 17, wherein the instructions are further configured to perform calculating a standard deviation or p value for eye movement of said both eyes of the subject as compared to  a normal or mean eye movement, before the determining of the one or more metrics.

19. (previously presented) A computer-readable medium as in claim 17, wherein the instructions for receiving the eye movement data are further configured to perform operations comprising: tracking eye movement of at least one eye of the subject; collecting raw x and y cartesian coordinates of the pupil positions; and normalizing the raw x and y cartesian coordinates.

20. (previously presented) The system of claim 16, wherein the instructions for tracking the eye movement of the subject comprises instructions configured to tracking movement of said both eyes of the subject.

22. (previously presented) The system of claim 16,  further comprising instructions for predicting whether  a brain injury has occurred in the subject  based on determining whether the subject has abnormal eye convergence.

Allowable Subject Matter
According to the above Examiner’s amendments, claims 1, 3-4, 6-9, and 16-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a method, system, and computer medium for determining .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791